      Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 1 of 48




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 JOSE GOMEZ,                                   §
           Plaintiff,                          §
                                               §
 v.                                            §      Civil Action No.: 4:18-CV-01224
                                               §
 JACOB B. SIMMERMAN and                        §      Judge George C. Hanks, Jr.
 CHRISTOPHER E. HEAVEN,                        §
             Defendants.                       §

            DEFENDANTS’ FIRST AMENDED PROPOSED JURY CHARGE:
             INSTRUCTIONS, DEFINITIONS, AND INTERROGATORIES

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

        Defendants Jacob B. Simmerman and Christopher E. Heaven file this their First Amended

Proposed Jury Charge.

                                           Respectfully submitted,

                                           ARTURO G. MICHEL
                                           City Attorney

                                           KELLY DEMPSEY
                                           Section Chief Torts/Civil Rights

                                    By:    /s/ Marjorie L. Cohen
                                           MARJORIE L. COHEN
                                           Senior Assistant Attorney
                                           State Bar No. 24031960
                                           Fed. ID No. 34303
                                           Marjorie.Cohen@houstontx.gov
                                           Tel. (832) 393-6457
                                           Attorney in Charge

                                           BRADLEY A. MOREFIELD
                                           Senior Assistant Attorney
                                           State Bar No. 24051079
Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 2 of 48




                                Fed. ID No. 567899
                                Bradley.Morefield@houstontx.gov
                                Tel. (832) 393-6320

                                MELISSA AZADEH
                                Senior Assistant City Attorney
                                State Bar No. 24064851
                                Melissa.Azadeh@houstontex.gov
                                Tel. (832) 393-6270

                                CITY OF HOUSTON LEGAL DEPARTMENT
                                900 Bagby, 3rd Floor
                                Houston, Texas 77002
                                Main: 832.393.6491
                                Fax: 832.393.6259

                          Attorneys for Defendants




                                   2
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 3 of 48




                           CERTIFICATE OF SERVICE

       I certify that on July 9, 2021, a copy of the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system which sent notification to the
registered attorney of record as follows:

      Randall L. Kallinan                              AttorneyKallinen@aol.com
      Kallinen Law PLLC
      511 Broadway Street
      Houston, Texas 77012

      Mike DeGeurin                             mdegeurin@foremandegeurin.com
      Foreman, DeGeurin & DeGeurin
      300 Main Street, 3rd Floor
      Houston, Texas 77002
                                         /s/ Marjorie L. Cohen
                                         Marjorie L. Cohen




                                            3
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 4 of 48




                                        INSTRUCTIONS

                            AGREED JURY INSTRUCTION NO. 1

                                     Preliminary Instructions

MEMBERS OF THE JURY:

         You have now been sworn as the jury to try this case. As the judge, I will decide all
questions of law and procedure. As the jury, you are the judges of the facts. At the end of the trial,
I will instruct you on the rules of law that you must apply to the facts as you find them.

        You may take notes during the trial. Do not allow your note-taking to distract you from
listening to the testimony. Your notes are an aid to your memory. If your memory should later be
different from your notes, you should rely on your memory. Do not be unduly influenced by the
notes of other jurors. A juror’s notes are not entitled to any greater weight than each juror’s
recollection of the testimony.

        Until this trial is over, do not discuss this case with anyone and do not permit anyone to
discuss this case in your presence. This includes your spouse, children, relatives, friends,
coworkers, and people with whom you commute to court each day. During your jury service, you
must not communicate any information about this case by any means, by conversation or with the
tools of technology. For example, do not talk face-to-face or use any electronic device or media,
such as the telephone, a cell or smart phone, camera, recording device, PDA, computer, the
Internet, any Internet service, any text or instant messaging service, any Internet chat room, blog,
or website such as Facebook, Snapchat, TikTok, Instagram, YouTube, or Twitter, or any other way
to communicate to anyone any information about this case until I accept your verdict or excuse
you as a juror.

        Do not even discuss the case with other jurors until the end of the case when you retire to
deliberate. It is unfair to discuss the case before all the evidence is in, because you may become
an advocate for one side or the other. The parties, the witnesses, the attorneys, and persons
associated with the case are not allowed to communicate with you. And you may not speak with
anyone else in or around the courthouse other than your fellow jurors or court personnel.

         Do not make any independent investigation of this case. You must rely solely on what you
see and hear in this courtroom. Do not try to learn anything about the case from any other source.
In particular, you may not use any electronic device or media, such as a telephone, cell phone,
smartphone, or computer to research any issue touching on this case. Do not go online or read any
newspaper account of this trial or listen to any radio or television newscast about it. Do not visit
or view any place discussed in this case and do not use Internet programs or other devices to search
for or to view any place discussed in the testimony. In sum, you may not research any information
about this case, the law, or the people involved, including the parties, the witnesses, the lawyers,
or the judge, until after you have been excused as jurors.




                                                  4
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 5 of 48




        There are some issues of law or procedure that I must decide that the attorneys and I must
discuss. These issues are not part of what you must decide, and they are not properly discussed in
your presence. To avoid having you leave the courtroom and to save time, I may discuss these
issues with the attorneys at the bench, out of your hearing. When I confer with the attorneys at the
bench, please do not listen to what we are discussing. If the discussions require more time, I may
have you leave the courtroom until the lawyers and I resolve the issues. I will try to keep these
interruptions as few and as brief as possible.

       The trial will now begin. Lawyers for each side will make an opening statement. Opening
statements are intended to assist you in understanding the significance of the evidence that will be
presented. The opening statements are not evidence.

        After the opening statements, the plaintiff will present his case through witness testimony
and documentary or other evidence. Next, the defendants will have an opportunity to present their
case. The plaintiff may then present rebuttal evidence. After all the evidence is introduced, I will
instruct you on the law that applies to this case. The lawyers will then make closing arguments.

        Closing arguments are not evidence, but rather the attorneys’ interpretations of what the
evidence has shown or not shown. Finally, you will go into the jury room to deliberate to reach a
verdict.

        Keep an open mind during the entire trial. Do not decide the case until you have heard all
of the evidence, my instructions and the closing arguments.

        It is now time for opening statements.1


Requested Instruction No. 1:               Granted____ Denied____ Modified____




1
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 1.2 (2020-with
revisions through June 2020)

                                                        5
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 6 of 48




                                 AGREED JURY INSTRUCTION NO. 2

                                       Bias, Sympathy and Prejudice

       You are the sole and exclusive judges of the facts. Under your oath as jurors you are not
to be swayed by bias, sympathy or prejudice. You should be guided by the evidence presented
during the trial, without regard to the consequences of your decision.

        You have been chosen to try the issues of fact and reach a verdict on the basis of the
evidence or lack of evidence. Do not let bias, prejudice or sympathy play any part in your
deliberations. A city and all other persons are equal before the law and must be treated as equals
in a court of law. If you let sympathy interfere with your clear thinking, there is a risk that you
will not arrive at a just verdict. All parties to a civil suit are entitled to a fair trial. You must make
a fair and impartial decision so that you will arrive at a just verdict.2




Requested Instruction No. 2:                 Granted____ Denied____ Modified____




2
  Adapted from U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.16
(2020-with revisions through June 2020); L. Sand, et al., Modern Federal Jury Instructions, Instructions 71-3 (adapted)
and 71-10.

                                                          6
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 7 of 48




                                AGREED JURY INSTRUCTION NO. 3

                         Impeachment of Witness’s Inconsistent Statements

       In determining the weight to give to the testimony of a witness, consider whether there was
evidence that at some other time the witness said or did something, or failed to say or do something,
that was different from the testimony given at trial.

        A simple mistake by a witness does not necessarily mean that the witness did not tell the
truth as he or she remembers it. People may forget some things or remember other things
inaccurately. If a witness made a misstatement, consider whether that misstatement was an
intentional falsehood or simply an innocent mistake. The significance of that may depend on
whether it has to do with an important fact or with only an unimportant detail.3




Requested Instruction No. 3:                Granted____ Denied____ Modified____




3
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.11 (2020-with
revisions through June 2020)

                                                        7
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 8 of 48




                                AGREED JURY INSTRUCTION NO. 4

                                     General Instructions for Charge

MEMBERS OF THE JURY:

       You have heard the evidence in this case. It is now my duty and responsibility to instruct
you on the law you are to apply in this case. The law contained in these instructions is the only
law you may follow. It is your duty to follow what I instruct you the law is, regardless of any
opinion that you might have as to what the law ought to be.

         Do not consider any statement that I have made in the course of this trial or make in these
instructions as an indication that I have any opinion about the facts of this case. If I have given
you the impression during the trial that I favor either party, you must disregard that impression. If
I have given you the impression during the trial that I have an opinion about the facts of this case,
you must disregard that impression. You are the sole judges of the facts of this case. Other than
my instructions to you on the law, you should disregard anything I may have said or done during
the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph.

        The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence. The statements of counsel are not evidence and are not instructions on the law; they are
only arguments. It is important for you to distinguish between the arguments of counsel and the
evidence on which those arguments rest. What the lawyers say or do is not evidence. You may,
however, consider their arguments in light of the evidence that has been admitted and determine
whether the evidence admitted in this trial supports the arguments. You must determine the facts
from all the testimony that you have heard, and the other evidence submitted. You are the judges
of the facts, but in finding those facts, you must apply the law as I instruct you.

        You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom. You may not be
influenced by passion, prejudice, or sympathy you might have for the plaintiff or the defendants in
arriving at your verdict.4



Requested Instruction No. 5:                Granted____ Denied____ Modified____




4
  Adapted from U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.1
(2020-with revisions through June 2020)

                                                         8
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 9 of 48




                                                  DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 5

                           Burden of Proof: Preponderance of the Evidence

        This is a civil case and as such Plaintiff Jose Gomez has the burden of proving his case by
a preponderance of the evidence. To establish something by a preponderance of the evidence means
to prove the thing is more likely so than not so. If you ﬁnd that Plaintiff Jose Gomez has failed to
prove any element of his claim by a preponderance of the evidence, then he may not recover on
that claim.

        In determining whether any fact has been proved by preponderance of the evidence in this
case, you may, unless otherwise instructed, consider the testimony of all witnesses, regardless of
who may have called them, and all exhibits received in evidence, regardless of who may have
produced them.

         You must answer all questions from a preponderance of the evidence. If after considering
all the credible evidence you are satisfied that the plaintiff has carried her burden on each essential
fact as to which he has the burden of proof, then you must find for plaintiff on his claims. But if
after such consideration you find the credible evidence on a given issue is evenly divided between
the parties – that it is equally probable that one side is right as it is that the other side is right – then
plaintiff has failed to sustain his burden and you must find for defendants.5




Requested Instruction No. 8:                Granted____ Denied____ Modified____




5
  Adapted from U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.2
(2020-with revisions through June 2020) and L. Sand, et al., Modern Federal Jury Instructions, Instructions 73-1 and
73-2

                                                         9
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 10 of 48




                                 AGREED JURY INSTRUCTION NO. 6

                                                     Evidence

        The statements and arguments of counsel are not evidence in this case. The evidence you
are to consider consists of the testimony of the witnesses (live or by deposition), the documents
and other exhibits admitted into evidence (which you will take with you to the jury room), and any
fair inferences and reasonable conclusions you can draw from the facts and circumstances that
have been proven. In other words, you may make deductions and reach conclusions that reason,
and common sense lead you to draw from the facts that have been established by testimony and
evidence in this case.

       Generally speaking, there are two types of evidence. One is direct evidence, such as
testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial
evidence is evidence that proves a fact from which you can logically conclude another fact exists.
As a general rule, the law makes no distinction between direct and circumstantial evidence, but
simply requires that you find the facts from a preponderance of all the evidence, both direct and
circumstantial.6




Requested Instruction No. 9:                 Granted____ Denied____ Modified____




6
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.3 and 3.3 (2020-
with revisions through June 2020) Instructions 3.3; Adapted from L. Sand, et al., Modern Federal Jury Instruction,
Instruction 71-3.

                                                         10
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 11 of 48




                                                 DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 7

                                           Credibility of Witness

       You alone are to determine the questions of credibility or truthfulness of the witnesses. In
weighing the testimony of the witnesses, you may consider:

        1. The demeanor and manner of the witness while testifying;
        2. Any feelings or interest that he or she may have in the outcome of the case;
        3. Any prejudice or bias that he or she may have about the case;
        4. The consistency or inconsistency of his or her testimony considered in the light of the
           circumstances;
        5. Has the witness been contradicted by other credible evidence?
        6. Has he or she made statements at other times and places contrary to those made here
           on the witness stand?

        You must give the testimony of each witness the credibility that you think it deserves.

        Even though a witness may be a party to the action and therefore, interested in its outcome,
the testimony may be accepted if it is not contradicted by direct evidence or by any inference that
may be drawn from the evidence, if you believe the testimony.

        You are not to decide this case by counting the number of witnesses who have testified on
the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the
relative number of witnesses, but the relative convincing force of the evidence. The testimony of
a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to
the contrary, if after considering all of the other evidence, you believe that witness.

        You are not, of course, bound to believe something merely because someone swore to it
because we all know that a person can swear to an untruth if he or she has the will to do so. If a
witness is shown to knowingly have testified falsely concerning a material matter, you have a right
to distrust such witness’ testimony in other particulars and you may reject all the testimony of that
witness or give it such credibility as you may think it deserves. Other witnesses may simply be
mistaken or incorrect in their recollection about an event. Again, it is your job to determine which
witness’ testimony is correct, and which is incorrect or mistaken.7


Requested Instruction No. 10:              Granted____ Denied____ Modified____




7
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.4 (2020-with
revisions through June 2020); Adapted from L. Sands et al., Modern Federal Jury Instructions, Instruction 76-1.

                                                       11
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 12 of 48




                                AGREED JURY INSTRUCTION NO. 8

                                  Law Enforcement Officer Testimony

        You are required to evaluate the testimony of a law enforcement officer as you would the
testimony of any other witness. No special weight, either higher or lower, may be given to his or
her testimony because he or she is a law enforcement officer.8




             Requested Instruction No. 16:               Granted____ Denied____ Modified____




8
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.15 (2020-with
revisions through June 2020);


                                                        12
    Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 13 of 48




                               AGREED JURY INSTRUCTION NO. 9

                                             Stipulation of Fact


        A “stipulation” is an agreement. When there is no dispute about certain facts, the attorneys
may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat
that fact as having been proven here in court.9




Requested Instruction No. 11:              Granted____ Denied____ Modified____




9
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.3 (2020-with
revisions through June 2020)

                                                       13
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 14 of 48




                               AGREED JURY INSTRUCTION NO. 10

                                    Discontinuance as to Some Parties

        Certain parties are no longer involved in this trial. As jurors, it is your duty to consider the
issues among the remaining parties.10




Requested Instruction No. 12:               Granted____ Denied____ Modified____




10
   U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 2.5 (2020-with
revisions through June 2020)

                                                        14
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 15 of 48




                                  AGREED JURY INSTRUCTION NO. 11

                                    Arguments and Objections of Counsel

        Statements and arguments of counsel are not evidence in this case. The evidence in this
case consists of the sworn testimony of the witnesses, regardless of who may have called them.
This testimony may be “live” or by deposition summary. The evidence also includes all exhibits
received in evidence, which you will take with you to the jury room, and all facts, which have been
admitted or stipulated.

       During the course of the trial, you have heard counsel make objections to evidence. It is
the duty of the attorney on each side of a case to object when the other side offers testimony or
other evidence that the attorney believes is not properly admissible. You should not draw any
inference against an attorney or his client because the attorney has made objections.

        I may have sustained objections to questions asked without permitting the witness to
answer, or where an answer was made, may have instructed that the answer be stricken from the
record and that you disregard it. You may not draw any inference from an unanswered question
nor may you consider testimony, which has been stricken in reaching your decision. Such items
as I excluded from your consideration were excluded because they were not legally admissible as
evidence. You must decide the case solely upon the admissible evidence before you.11




Requested Instruction No. 13:                  Granted____ Denied____ Modified____




11
     Adapted from L. Sands, et al., Modern Federal Jury Instructions, Instruction 71-3

                                                           15
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 16 of 48




                                AGREED JURY INSTRUCTION NO. 12

                                    No Evidence Outside of Courtroom

       You are instructed that anything you may have seen or heard outside this courtroom is not
evidence and must be entirely disregarded.12




Requested Instruction No. 15:                Granted____ Denied____ Modified____




12
     OneBeacon Ins. Co. v. T. Wade Welch & Associates, 2014 WL 5335362, at *1 (S.D. Tex. Oct. 17, 2014)

                                                        16
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 17 of 48




                               AGREED JURY INSTRUCTION NO. 13


                                       No Inference from Filing Suit

        The fact that a person brought a lawsuit and is in court seeking damages creates no
inference that the person is entitled to a judgment. Anyone may make a claim and file a lawsuit.
The act of making a claim in a lawsuit, by itself, does not in any way tend to establish that claim,
and is not evidence.13




Requested Instruction No. 17:               Granted____ Denied____ Modified____




13
   U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.6 (2020-with
revisions through June 2020)

                                                        17
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 18 of 48




                                AGREED JURY INSTRUCTION NO. 14

                                                Expert Witnesses

         When knowledge of technical subject matter may be helpful to the jury, a person who has
special training or experience in that technical field is permitted to state his or her opinion on those
technical matters. However, you are not required to accept that opinion. As with any other witness,
it is up to you to decide whether to rely on it.14




Requested Instruction No. 18:                Granted____ Denied____ Modified____




14
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.5 (2020-with
revisions through June 2020)

                                                          18
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 19 of 48




                                AGREED JURY INSTRUCTION NO. 15

                                           Duty to Deliberate; Notes

        It is now your duty to deliberate and to consult with one another in an effort to reach a
verdict. Each of you must decide the case for yourself, but only after an impartial consideration
of the evidence with your fellow jurors. During your deliberations, do not hesitate to re-examine
your own opinions and change your mind if you are convinced that you were wrong. But do not
give up on your honest beliefs because the other jurors think differently, or just to finish the case.

        Remember at all times, you are the judges of the facts. You have been allowed to take
notes during this trial. Any notes that you took during this trial are only aids to memory. If your
memory differs from your notes, you should rely on your memory and not on the notes. The notes
are not evidence. If you did not take notes, rely on your independent recollection of the evidence
and do not be unduly influenced by the notes of other jurors. Notes are not entitled to greater
weight than the recollection or impression of each juror about the testimony.

       When you go into the jury room to deliberate, you may take with you a copy of this charge,
the exhibits that I have admitted into evidence, and your notes. You must select a jury foreperson
to guide you in your deliberations and to speak for you here in the courtroom.

        Your verdict must be unanimous. After you have reached a unanimous verdict, your jury
foreperson must fill out the answers to the written questions on the verdict form and sign and date
it. After you have concluded your service and I have discharged the jury, you are not required to
talk with anyone about the case.

        If you need to communicate with me during your deliberations, the jury foreperson should
write the inquiry and give it to the court security officer. After consulting with the attorneys, I will
respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that
you must never disclose to anyone, not even to me, your numerical division on any question.

         You may now proceed to the jury room to begin your deliberations.15




Requested Instruction No. 19:                Granted____ Denied____ Modified____




15
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 3.7 (2020-with
revisions through June 2020)

                                                          19
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 20 of 48




                                                  DISPUTED

                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 16

                                               Effect of Answers


        Do not decide who you think should win before you answer the questions on the form that
will be provided to you and then just answer the questions to match your decision. Answer each
question carefully without considering who will win. Do not discuss or consider the effect your
answers will have.16




        Requested Instruction No. 7:              Granted____ Denied____ Modified____CITY




16
     OneBeacon Ins. Co. v. T. Wade Welch & Associates, 2014 WL 5335362, at *3 (S.D. Tex. Oct. 17, 2014)

                                                        20
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 21 of 48




                                                    DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 17

        Law Applicable to Case Against the Officers – Section 1983 (Excessive Force)17

        Plaintiff claims that Defendants Jacob Simmerman and Christopher Heaven while acting
under color of authority of the State of Texas and as members of the Houston Police Department,
intentionally violated Jose Gomez rights under the Fourth Amendment to the U.S. Constitution.
Specifically, Plaintiff claims Defendants violated his constitutional right to protection from the use
of excessive force during an arrest.

      In this case the parties have stipulated that Defendants Jacob Simmerman and Christopher
Heaven acted “under color” of state law, and you must accept that fact as proved.18

       To recover damages for this alleged constitutional violation, Plaintiff Jose Gomez must
prove by a preponderance of the evidence that:

         1.       One or both of the Defendants committed an act that violated the constitutional right
                  Plaintiff claims was violated; and

         2.       Said act was the cause of damages to Jose Gomez.

        Plaintiff Jose Gomez claims Defendants Jacob Simmerman and Christopher Heaven
violated the Fourth Amendment by using excessive force in making the arrest on March 29, 2017.
The Constitution prohibits the use of unreasonable or excessive force while making an arrest, even
when the arrest is otherwise proper. To prevail on a Fourth Amendment excessive-force claim,
Plaintiff Jose Gomez must prove all the following by a preponderance of the evidence:

         1.       an injury;

         2.       that the injury resulted directly and only from the use of force that was clearly
                  excessive to the need;19 and

         3.       that the excessiveness of the force was objectively unreasonable.

        To determine whether the force used was reasonable under the Fourth Amendment, you
must carefully balance the nature and quality of the intrusion on Plaintiff Jose Gomez’s right to be
protected from excessive force, against the government’s right to use some degree of physical
coercion or threat of coercion to make an arrest. Not every push or shove, even if it may later seem
unnecessary in hindsight, violates the Fourth Amendment. In deciding this issue, you must pay

17
   U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 10.1 (2020-with
revisions through June 2020)
18
   U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 10.2 (2020-with
revisions through June 2020)
19
   Cloud v. Stone, 993 F.3d 379, 381 (5th Cir. 2021); Joseph v. Bartlett, 981 F.3d 319, 332 (5th Cir. 2020).

                                                          21
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 22 of 48




careful attention to the facts and circumstances, including the severity of the crime at issue, whether
Plaintiff Jose Gomez posed an immediate threat to the safety of the ofﬁcers or others, and whether
he was actively resisting or attempting to evade arrest.

        Finally, the reasonableness of a particular use of force is based on what a reasonable ofﬁcer
would do under the objective circumstances, and not on the subjective intentions of the arrestee or
on the defendant’s state of mind.20 You must decide whether a reasonable ofﬁcer on the scene
would view the force as reasonable, without the beneﬁt of 20/20 hindsight. This inquiry must take
into account the fact that police ofﬁcers are sometimes forced to make split-second judgments—
in circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is
necessary in a particular situation.

        If you ﬁnd that Plaintiff Jose Gomez has proved by a preponderance of the evidence that
the force used by Jacob Simmerman or Christopher Heaven was objectively unreasonable, then
that Defendant violated Plaintiff’s Fourth Amendment protection from excessive force. You must
then consider whether Defendants Jacob Simmerman and Christopher Heaven are entitled to
qualiﬁed immunity, which is a bar to liability that I will explain later. If Plaintiff Jose Gomez
failed to make this showing by a preponderance of the evidence, then the force was not un-
constitutional, and your verdict will be for Defendants Jacob Simmerman and Christopher Heaven
on the excessive-force claim.




Requested Instruction No. 17:                  Granted____ Denied____ Modified____




20
     Cloud v. Stone, 993 F.3d 379, 381 (5th Cir. 2021)

                                                         22
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 23 of 48




                                                   DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 18

                                             Qualified Immunity21

        If you find that Plaintiff Jose Gomez has proved each essential element of his claim for a
constitutional violation based on the excessive use of force, you must then consider whether
Defendants Jacob Simmerman and Christopher Heaven are entitled to what the law calls “qualified
immunity.” Qualified immunity bars a defendant’s liability even if he violated a plaintiff’s
constitutional rights. Qualified immunity exists to give governmental officials breathing room to
make reasonable but mistaken judgments about open legal questions. Qualified immunity provides
protection from liability for all but the plainly incompetent government officers, or those who
knowingly violate the law.

        It is the burden of Plaintiff Jose Gomez to prove by a preponderance of the evidence that
qualified immunity does not apply in this case.

        Qualified immunity applies if a reasonable officer could have believed that his or her
conduct towards Plaintiff was lawful in light of clearly established law and the information he or
she possessed. Thus, each of these officers would be entitled to qualified immunity if his or her
conduct was objectively reasonable, even if that conduct violated the plaintiff’s constitutional
rights. However, an officer is not entitled to qualified immunity if, at the time of his or her conduct
at issue in this lawsuit, a reasonable officer with the same information could not have believed that
his or her actions were lawful.

        The officers’ actions must be judged in light of the circumstances that confronted them at
that time, and without the benefit of hindsight.22 You should consider each officer’s actions
independently when determining whether he is entitled to qualified immunity.23

        In this case, the clearly established law at the time was that officers have the right to use
some degree of physical force to protect their personal safety and maintain the status quo during
the course of a traffic stop and while making an arrest.24 Officers may use reasonable force to
compel a suspect’s compliance with a command that they were legally entitled to give him.25
Immobilizing a resisting suspect with handcuffs is a reasonable step to assert command of the
situation.26 If a reasonable officer on the scene could have perceived that the plaintiff was a danger

21
   Adapted from U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 10.3
(2020-with revisions through June 2020)
22
   Cole v. Carson, 935 F.3d 444 (5th Cir. 2019); Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citing
Graham v. Connor, 490 U.S. 386, 396–97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989))
23
   Joseph v. Bartlett, 981 F.3d 319, 325 (5th Cir. 2020) (citing Darden v. City of Fort Worth, 880 F.3d 722, 731 (5th
Cir. 2018)).
24
   Davila v. United States, 713 F.3d 248, 259–60 (5th Cir. 2013); United States v. Hensley, 469 U.S. 221, 235, 105
S.Ct. 675, 83 L.Ed.2d 604 (1985)
25
   Angulo v. Brown, 978 F.3d 942, 951 (5th Cir. 2020).
26
   Angulo v. Brown, 978 F.3d 942, 952 (5th Cir. 2020); Davila v. United States, 713 F.3d 248, 260 (5th Cir. 2013).

                                                          23
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 24 of 48




to others, was actively resisting arrest, and/or was attempting to flee, then you may determine that
the officers’ use of force was reasonable and that the officers are entitled to qualified immunity.27
On the other hand, it is unreasonable for officers to use force on a non-violent, non-fleeing plaintiff
who demonstrated only passive resistance.28

        If, after considering the scope of discretion and responsibility generally given to police
officers in performing their duties and after considering all of the circumstances of this case as
they would have reasonably appeared to Jacob B. Simmerman and Christopher E. Heaven at the
time of the events at issue, you find that Plaintiff failed to prove that no reasonable officer could
have believed that their use of force was lawful, then they are entitled to qualified immunity and
your verdict must be for Defendants Jacob B. Simmerman and Christopher E. Heaven on those
claims. But if you find that Jacob B. Simmerman or Christopher E. Heaven violated the
constitutional rights of Jose Gomez and that the violating officer is not entitled to qualified
immunity as to the claim for excessive force, then your verdict must be for Plaintiff Jose Garza as
to that officer on that claim.

Requested Instruction No. 24:               Granted____ Denied____ Modified____




27
  See Trammell v. Fruge, 868 F.3d 332, 340-343 (5th Cir. 2017);
28
  Doc. 79, p. 14 of 23 (citing Trammell v. Fruge, 868 F.3d 332, 341 (5th Cir. 2017); Hanks v. Rogers , 853 F.3d
738, 747 (5th Cir. 2017); Ramirez, 716 F.3d 369; Goodson v. City of Corpus Christi, 202 F.3d 730, 740 (5th Cir.
2000))

                                                        24
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 25 of 48




                                                DISPUTED

                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 19

                                 Plaintiff’s State Law Claim – Assault

        Plaintiff Jose Gomez claims that Defendants Jacob B. Simmerman and Christopher E.
Heaven assaulted him in violation of Texas state law. As a result of the actions by Defendants
Jacob B. Simmerman and Christopher E. Heaven, Plaintiff Jose Gomez claims that he suffered
injury for which he seeks damages. Defendants Jacob B. Simmerman and Christopher E. Heaven
deny that they assaulted Plaintiff Jose Gomez in violation of Texas state law.

        In order to prove that either Defendant Jacob B. Simmerman or Defendant Christopher E.
Heaven assaulted him, Plaintiff must prove by a preponderance of evidence that the Defendant
intentionally, knowingly or recklessly caused bodily injury to Jose Gomez; or intentionally or
knowingly threatened Jose Gomez with imminent bodily injury; or intentionally or knowingly
caused physical contact with Jose Gomez when he knew or should reasonably have believed that
Jose Gomez would regard the contact as offensive or provocative.29

         Plaintiff Jose Gomez also must prove by a preponderance of evidence that the that the force
used by Defendants Jacob B. Simmerman and Christopher E. Heaven was not justified.30 A person
is justified in using force for self-defense. A defendant is justified in using force if (1) he honestly
believes himself to be in immediate danger; (2) he has reasonable grounds for that belief; and (3)
he uses only the degree of force reasonably necessary to repel the threatened violence.31 The focus
is on the defendant and whether, from his point of view, his apprehension of the danger was
reasonable. 32

        A peace officer is justified in using force against another person when and to the degree
the peace officer (1) reasonably believes the force is immediately necessary to make or assist in
making an arrest or search, or to prevent or assist in preventing escape after arrest, (2) reasonably
believes the arrest or search is lawful, and, (3) before using force, manifests his purpose to arrest
or search and identifies himself as a peace officer unless he reasonably believes his purpose and
identity are already known by or cannot reasonably be made known to the person to be arrested.33

        If you find that Plaintiff has proved by a preponderance of the evidence that either Jacob
B. Simmerman or Defendant Christopher E. Heaven assaulted Jose Gomez without justification,
then you must consider whether the Defendant is entitled to any official immunity, which is a bar
to liability that I will explain later. If Plaintiff Gomez has failed to prove that either Defendant


29
   See Tex. Penal Code §22.01; Adapted from Texas Pattern Jury Charges, Intentional Torts, PJC 6.6
30
   Tex. Civ. Prac. Rem. Code § 83.001;
31
   Tex. Pen. Code § 9.31(a); Fambough v. Wagley, 169 S.W.2d 478, 479 (Tex. 1943) (The elements of self-defense
are the same in civil cases as in criminal cases); Holmes v. Holmes, 588 S.W.2d 674 (Tex. App.—Beaumont 1979)
(With the exception of the burden of proof, self-defense is the same in civil and criminal cases).
32
   Tex. Penal Code §1.07(a)(42).
33
   See Tex. Pen. Code § 9.51; Texas DPS v. Petta, 44 S.W.3d 575, 597 (Tex. 2001).

                                                      25
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 26 of 48




Jacob B. Simmerman or Defendant Christopher E. Heaven assaulted Jose Gomez without
justification, then your verdict must be for that Defendant on this claim.



Requested Instruction No. 19: Granted_____ Denied____ Modified_____




                                         26
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 27 of 48




                                                DISPUTED

                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 20


                                            Official Immunity

        If you find that Plaintiff Jose Gomez has proven his claim of assault by a preponderance
of the evidence as to either Defendant Jacob B. Simmerman or Defendant Christopher E. Heaven,
then you must then consider whether that Defendant is entitled to what the law calls “official
immunity.” Official immunity is an affirmative defense that protects government employees from
personal liability.34 Government employees, which includes police officers, are entitled to official
immunity for conduct arising from the performance of discretionary duties performed in good faith
as long as the actions were within the scope of the employee’s authority.35

        In this case, the parties have stipulated that Defendants Jacob B. Simmerman and
Christopher E. Heaven, at all relevant times, were police officers acting within the scope of their
authority as police officers. Therefore, the inquiry is whether Defendants Jacob B. Simmerman
and Christopher E. Heaven acted in good faith while performing a discretionary duty at the time
of the alleged assault.

       The good-faith test is one of objective reasonableness.36 An officer acts in good faith if a
reasonably prudent officer, under the same or similar circumstances, could have believed that the
disputed conduct was justified based on the information the officer possessed when the conduct
occurred, not on the facts as they appear through the clarity of hindsight.37 Therefore, the
reasonableness inquiry under the good-faith test must take into account the fact that police officers
are sometimes forced to make split-second judgments about the appropriate use of force that is
necessary in chaotic situations into which the officer is thrust.38 A police officer’s acts are held to
be objectively reasonable unless every reasonable police officer would have known that his
conduct violated the law.39 If officers of reasonable competence could disagree on this issue, then
the Defendants acted in good faith.40

       The good-faith test is one of objective reasonableness.41 An officer acts in good faith if a
reasonably prudent officer, under the same or similar circumstances, could have believed that his
conduct was lawful in light of clearly established law and information possessed by the officer at

34
   See Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 843 (Tex. 2007); see also Carter v. Diamond URS
Huntsville, LLC, 175 F.Supp.3d 711, 742 (S.D. Tex. 2016).
35
   City of Lancaster v. Chambers, 883 S.W.2d 650, 653 (Tex. 1994).
36
   Newman v. Guedry, 703 F.3d 757, 764 (5th Cir. 2012).
37
   Telthorster v. Tennell, 92 S.W.3d 457, 463 (Tex. 2002)..
38
   Winzer v. Kaufman Cty., 916 F.3d at 479 (citing Graham, 490 U.S. at 397).
39
   Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011).
40
   Telthorster, 92 S.W.2d at 465.
41
   Newman v. Guedry, 703 F.3d 757, 764 (5th Cir. 2012).

                                                      27
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 28 of 48




the time the conduct occurred, without 20/20 hindsight.42 Therefore, the reasonableness inquiry
under the good-faith test must take into account the fact that police officers are sometimes forced
to make split-second judgments about the appropriate use of force that is necessary in chaotic
situations into which the officer is thrust.43 A police officer’s acts are held to be objectively
reasonable unless every reasonable police officer would have known that his conduct violated the
law.44

       You are instructed that a police officer is exercising discretion when performing his or her
       45
duties. In determining whether an officer is performing a discretionary duty, you must focus on
the duty performed and not on whether the officer has discretion to do an allegedly wrongful act
while discharging his duty.46

        Requested Instruction No. 21:               Granted____ Denied____ Modified____




42
   City of Lancaster v. Chambers, 883 S.W.2d 650, 656 (Tex. 1994); Carter, 175 F.Supp.3d at 739 (citing Graham v.
Connor, 490 U.S.386, 396 (1989).
43
   Winzer v. Kaufman Cty., 916 F.3d at 479 (citing Graham, 490 U.S. at 397).
44
   Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011).
45
   Carter, 175 F.Supp.3d at 742.
46
   Chambers, 883 S.W.2d at 653.

                                                       28
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 29 of 48




                                AGREED JURY INSTRUCTION NO. 21

                                  Consider Damages Only If Necessary47
        If Plaintiff Jose Gomez has proved his claims against Defendant Jacob B. Simmerman
or Christopher E. Heaven by a preponderance of the evidence, you must determine the damages
to which Plaintiff Jose Gomez is entitled. You should not interpret the fact that I am giving
instructions about Plaintiff Jose Gomez’s damages as an indication in any way that I believe
that Plaintiff Jose Gomez should, or should not, win this case. It is your task ﬁrst to decide
whether Defendant Jacob B. Simmerman or Christopher E. Heaven is liable. I am instructing
you on damages only so that you will have guidance in the event you decide that Defendant
Jacob B. Simmerman or Christopher E. Heaven is liable and that Plaintiff Jose Gomez is entitled
to recover money from Defendant Jacob B. Simmerman or Christopher E. Heaven.


Requested Instruction No. 21:                Granted____ Denied____ Modified____




47
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 15.1 (2020-with
revisions through June 2020)

                                                          29
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 30 of 48




                                AGREED JURY INSTRUCTION NO. 22
                                         Compensatory Damages48

        If you ﬁnd that Defendant Jacob B. Simmerman or Christopher E. Heaven is liable to
Plaintiff Jose Gomez, then you must determine an amount that is fair compensation for all of
Plaintiff Jose Gomez’s damages. These damages are called compensatory damages. The
purpose of compensatory damages is to make Plaintiff Jose Gomez whole—that is, to
compensate Plaintiff Jose Gomez for the damage that he has suffered as a result of the wrongful
conduct of Defendant Jacob B. Simmerman or Christopher E. Heaven. Compensatory damages
are not limited to expenses that Plaintiff Jose Gomez may have incurred because of his injury. If
Plaintiff Jose Gomez wins, he is entitled to compensatory damages for the physical injury,
pain and suffering, and mental anguish, if any, that he has suffered because of Defendant Jacob
B. Simmerman or Christopher E. Heaven’s wrongful conduct.

        You may award compensatory damages only for injuries that Plaintiff Jose Gomez
proves were proximately caused by Defendant Jacob B. Simmerman or Christopher E. Heaven’s
allegedly wrongful conduct. The damages that you award must be fair compensation for all of
Plaintiff Jose Gomez’s damages, no more and no less. You should not award compensatory
damages for speculative injuries, but only for those injuries that Plaintiff Jose Gomez has actually
suffered or that Plaintiff Jose Gomez is reasonably likely to suffer in the future.

       If you decide to award compensatory damages, you should be guided by dispassionate
common sense. Computing damages may be difﬁcult, but you must not let that difﬁculty lead
you to engage in arbitrary guesswork. On the other hand, the law does not require that Plaintiff
Jose Gomez prove the amount of his losses with mathematical precision, but only with as much
deﬁniteness and accuracy as the circumstances permit.


Requested Instruction No. 22:                Granted____ Denied____ Modified____




48
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 15.2 (2020-with
revisions through June 2020)

                                                          30
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 31 of 48




                                AGREED JURY INSTRUCTION NO. 23
        Injury/Pain/Disability/Disﬁgurement/Loss of Capacity for Enjoyment of Life49

       You may award damages for any bodily injury that Plaintiff Jose Gomez sustained and
any pain and suffering, disability, disﬁgurement, mental anguish/emotional distress, and/or loss of
capacity for enjoyment of life that Plaintiff Jose Gomez experienced in the past or will
experience in the future as a result of a bodily injury caused by Defendant Jacob B. Simmerman
or Christopher E. Heaven. You should consider these elements of damage only to the extent you
ﬁnd them proved by a preponderance of the evidence:

        No evidence of the value of intangible things, such as mental or physical pain and
suffering, has been or need be introduced. You are not trying to determine value, but an amount
that will fairly compensate Plaintiff Jose Gomez for the damages he has suffered. There is no
exact standard for ﬁxing the compensation to be awarded for these elements of damage. Any award
that you make must be fair in the light of the evidence.

       You must use sound discretion in ﬁxing an awardof damages, drawing reasonable inferences
where you ﬁnd them appropriate from the facts and circumstances in evidence.


Requested Instruction No. 23:                Granted____ Denied____ Modified____




49
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 15.3 (2020-with
revisions through June 2020)

                                                          31
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 32 of 48




                                                   DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 24
                                       Emotional Distress Damages50

To recover compensatory damages for mental and emotional distress, Plaintiff Jose Gomez
must prove that he has suffered a speciﬁc discernable injury with credible evidence. Hurt
feelings, anger, and frustration are part of life and are not the types of harm that could support a
mental-anguish award. Evidence of mental anguish need not be corroborated by doctors,
psychologists, or other witnesses, but Plaintiff Jose Gomez must support his claims with
competent evidence of the nature, extent, and duration of the harm. Damages for mental or
emotional distress must be based on the evidence at trial. They may not be based on speculation
or sympathy.

Requested Instruction No. 24:                Granted____ Denied____ Modified____




50
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 10.3 (2020-with
revisions through June 2020)

                                                          32
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 33 of 48




                                                   DISPUTED

                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 25
                                           Mitigation of Damages51

       A person who claims damages resulting from the wrongful act of another has a duty under
the law to use reasonable diligence to mitigate his damages, that is, to avoid or to minimize those
damages.

        If you ﬁnd that Defendant Jacob B. Simmerman or Christopher E. Heaven is liable and
that Plaintiff Jose Gomez has suffered damages, Plaintiff Jose Gomez may not recover for any item of
damage which he could have avoided through reasonable effort. If you ﬁnd that Defendants
proved by a preponderance of the evidence that Plaintiff Jose Gomez unreasonably failed to take
advantage of an opportunity to lessen his damages, you should deny him recovery for those
damages that he would have avoided had he taken advantage of the opportunity.

        You are the sole judge of whether that Plaintiff Jose Gomez acted reasonably in avoiding or
minimizing his damages. An injured plaintiff may not sit idly by when presented with an
opportunity to reduce his damages. However, he is not required to exercise unreasonable efforts
or incur unreasonable expenses in mitigating the damages. Defendants have the burden of proving
the damages that that Plaintiff Jose Gomez could have mitigated. In deciding whether to reduce the
plaintiff’s damages because of his failure to mitigate, you must weigh all the evidence in light of
the particular circumstances of the case, using sound discretion in deciding whether Defendants
have satisﬁed their burden of proving that that Plaintiff Jose Gomez’s conduct was not reasonable.

Requested Instruction No. 24:                Granted____ Denied____ Modified____




51
  U.S. Court of Appeals for the Fifth Circuit, Pattern Jury Instructions (Civil Cases), Instruction 15.5 (2020-with
revisions through June 2020)

                                                          33
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 34 of 48




                                                  DISPUTED

                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 26

                               No Damages for Violation of Abstract Right


         A plaintiff is not entitled to damages based solely on the subjective importance of the
constitutional right allegedly violated. In other words, violation of a constitutional right, in and of
itself, does not entitle Plaintiff Jose Gomez to an award of damages. Your award, if any, should
be based upon proof of actual injuries, not a demonstrated infringement of an abstract
constitutional right.52



Requested Instruction No. 25:                Granted____ Denied____ Modified____




52
     Memphis Community School District v. Stachura, 477 U.S. 290, 310 (1986).

                                                        34
       Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 35 of 48




                                                    DISPUTED

                     DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 27

                                                  Nominal Damages

Nominal damages are an inconsequential or triﬂing sum awarded to a plaintiff when a technical
violation of his rights has occurred but the plaintiff has suffered no actual loss or injury.

If you ﬁnd from a preponderance of the evidence that Plaintiff Jose Gomez sustained a technical
violation of his rights under the Fourth Amendment but that Plaintiff Jose Gomez suffered no
actual loss as a result of this violation, then your award must be limited to nominal damages in the
amount of one ($1.00) dollar.53



Requested Instruction No. 26:                    Granted____ Denied____ Modified____




53
     Carey v. Piphus, 435 U.S. 247, 248 (1978)

                                                        35
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 36 of 48




                                                DISPUTED

                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 28

                             Punitive Damages Against Individuals and
                                         Burden of Proof

        If you find that Defendant Jacob B. Simmerman or Christopher E. Heaven is liable for
Plaintiff Jose Gomez’s damages, you must award Plaintiff the compensatory damages that Plaintiff
has proved by a preponderance of the evidence stem from his Section 1983 claim. You may, in
addition, award punitive damages against the Officer to punish him and to deter others from
committing similar wrongs. You may not award punitive damages unless you find the Officer’s
conduct was motivated by evil motive or intent (malice), or it involved reckless or callous
indifference to the constitutionally protected rights of Jose Gomez.54

        Plaintiff Jose Gomez has the burden of proving his entitlement to punitive damages related
to his Section 1983 claim by a preponderance of the evidence. However, for his assault claim,
Plaintiff Jose Gomez has the burden of proving both his entitlement to punitive damages and the
amount, if any, by clear and convincing evidence.55 “Clear and convincing evidence” means the
measure or degree of proof that produces a firm belief or conviction of the truth of the allegations
sought to be established.56

        One acts with malice when one purposefully or knowingly violates another’s rights or
safety. Once acts with reckless indifference to the rights of others when one’s conduct, under the
circumstances, manifests a complete lack of concern for the rights or safety of another.

        A willful and malicious act is one that is knowingly done out of ill will, spite, evil motive
or intent or is plainly intended to harm another. Defendants Jacob B. Simmerman and Christopher
E. Heaven cannot be liable for punitive damages unless Plaintiff establishes that the particular
Officer acted willfully, intentionally or with a reckless and callous indifference to Jose Gomez’s
constitutional rights.

        The purpose of punitive damages is to punish and deter, not to compensate. Punitive
damages serve to punish a defendant for malicious or reckless conduct and, by doing so, to deter
others from engaging in similar conduct in the future. You are not required to award punitive
damages. If you do decide to award punitive damages, you must use sound reason in setting the
amount. Your award of punitive damages must not reflect bias, prejudice or sympathy toward any

54
   Smith v. Wade, 461 U.S. 30, 56 (1983); BMW of North America v. Gore, 517 U.S. 559 (1996)
55
   Hudson v. Bd. of Regents of Tex. S. Univ., H-05-CV-03297, 2009 WL 10689253, at *3 (S.D. Tex. Sept. 11, 2009)
(“Absent a jury finding based on clear and convincing evidence of malice, gross negligence or fraud, exemplary
damages may not be awarded.”); Munoz v. State Farm Lloyds of Texas, 522 F.3d 568, 574 (5th Cir. 2008).
56
   Tex. PJC – General Negligence, Intentional Personal Tots & Workers’ Compensation (2018, PC 110.33B (general
question).

                                                      36
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 37 of 48




party. It should be presumed that Plaintiff has been made whole by compensatory damages, so
punitive damages should be awarded only if the officer’s misconduct is so reprehensible as to
warrant the imposition of further sanctions to achieve punishment or deterrence.

       If you decide to award punitive damages, the following factors should guide you in finding
the proper amount:

        (1) The reprehensibility of the officer’s conduct, including but not limited to
            whether there was deceit, cover-up, insult, intended or reckless injury, and
            whether the officer’s conduct was motivated by a desire to augment profit; and

        (2) The ratio between the punitive damages you are considering awarding and the
            amount of harm that was suffered by the Plaintiff or with which the Plaintiff
            was threatened. and

      You may consider the officer’s financial resources, if any, in fixing the amount of punitive
damages, if any.57

Requested Instruction No. 27:               Granted____ Denied____ Modified____




57
  Adapted from U.S. Court of Appeals for the Fifth Circuit, Civil Pattern Jury Instructions, Instruction 15.7 (2014-
with revisions through October 2016); Smith v. Wade, 461 U.S. 30 (1983); Longoria By Longoria v. Wilson, 730 F.2d
300, 305 (5th Cir. 1985); Young v. City of New Orleans, 751 F.2d 794, 799-800 (5th Cir. 1985).

                                                        37
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 38 of 48




                       DEFENDANTS’ PROPOSED INTERROGATORIES



       Jury Interrogatory 1: Use of Force



       Do you find by a preponderance of the evidence that on March 29, 2017 during the subject
incident, any of the Defendants’ use of force was clearly excessive to the need?



       Answer “Yes” or “No” as to each. Plaintiff has the burden of proof as to this question.



       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No




        If you answered “No” to Question No. 1 as to both Defendants, proceed to Question No. 4.
If you have answered “Yes” to Question No. 1 as to any of the Defendants, then answer Question
No. 2 as to that Defendant or Defendants only.




                                               38
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 39 of 48




       Jury Interrogatory 2: Use of Force



       Did Plaintiff Jose Gomez prove by a preponderance of the evidence that he suffered an
injury which resulted directly and only resulted from the unreasonable use of force by any of the
Defendants that was clearly excessive to the need?



       Answer “Yes” or “No” only for those Defendants as to whom you answered “Yes” on
Question No. 1.



       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No




        If you answered “No” to Question No. 2 as to both Defendants, proceed to Question No. 4.
If you answered “Yes” to Question No. 2 as to one or both of the Defendants, then answer Question
No. 3 as to that Defendant or Defendants only.




                                               39
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 40 of 48




       Jury Interrogatory 3: Qualified Immunity



        With respect to the following Defendants, did Plaintiff prove by a preponderance of the
evidence that no reasonable officer could have believed that the Defendant’s use of force was
lawful, based on clearly established law and the same information that the Defendant possessed at
the time he acted.



       Answer “Yes” or “No” only for those Defendants as to whom you answered “Yes” on both
Question No. 1 and Question No. 2.



       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No




                                               40
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 41 of 48




       Jury Interrogatory 4: Assault

       Do you find by a preponderance of the evidence that either of the Defendants assaulted
Jose Gomez on March 29, 2017, in violation of Texas law and without police officer justification?



       Answer “Yes” or “No” as to each. Plaintiff has the burden of proof as to this question.




       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No




       If you answered “No” to Question No. 4 as to both Defendants, then do not answer Question
Nos. 5 and 6 and proceed to Question No. 7. If you answered “Yes” to Question No. 4 as to both
Defendants, then answer Question No. 5 as to both Defendants. If you answered “Yes” to Question
No. 4 as to only one of the Defendants, answer Question No. 5 as to that Defendant only.




                                               41
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 42 of 48




       Jury Interrogatory 5: Official Immunity



         Do you find by a preponderance of the evidence that the Defendant(s) acted in good faith,
that is, that a reasonably prudent officer, under the same or similar circumstances, could have
believed that his conduct was justified based on the same information he possessed at the time he
acted and without the clarity of 20/20 hindsight? If officers of reasonable competence could
disagree on this issue, then the Defendants acted in good faith.



       Answer “Yes” or “No” as to each. Defendants have the burden of proof as to this question.




       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No



       If you answered “No” to any Defendant in Question No. 5, answer Question No. 6.




                                               42
     Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 43 of 48




        Jury Interrogatory 6: Proportionate Responsibility (for question assault only) 58



        Assign percentages of responsibility only to those you found caused or contributed to cause
the Plaintiff Jose Gomez’s injuries, if any, from the assault. You must find a total of 100 percent.
The percentages must be expressed in whole numbers. The percentage of responsibility attributable
to any one is not necessarily measured by the number of acts or omissions found.


       For each person you found caused or contributed to cause Plaintiff Jose Gomez’s injuries,
from the assault, find the percentage of responsibility attributable to each:


                 1.      Jacob B. Simmerman                __________________ %


                 2.      Christopher E. Heaven             __________________ %
                 3.      Jose Gomez                        __________________ %




                 Total                                                100            %




If you answered “No” to Question Nos. 1 and 4, do not answer Question No. 7. If you answered
“No” to Question Nos. 2 and 4, do not answer Question No. 7. If you answered “No” to
Question No 3 and “Yes to Question No. 5, do not answer Question No. 7. Otherwise answer
Question No. 7.



        Jury Interrogatory 7: Total Damages




58
  Tex. PJC – General Negligence, Intentional Personal Tots & Workers’ Compensation (2018, PC 4.3 (general
question).

                                                     43
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 44 of 48




        What amount of total damages, if any, has Plaintiff proved by preponderance of evidence
that resulted from the incident? Answer in dollars and cents or $0.



       $_________________________




       If you answered for any amount greater than $0 in Question No. 7 then answer Question
No. 8. Otherwise do not answer Question No. 8.



       Jury Interrogatory 8: Damages for Excessive Force



From the amount stated above in Question No. 7, what amount do you find resulted directly and
only resulted from the unreasonable use of force that was clearly excessive to the need by any of
the Defendants. Answer in dollar cents
               1.     Jacob B. Simmerman            $__________________


               2.     Christopher E. Heaven         $__________________


       Jury Interrogatory 9: Damages from Assault



From the amount stated above in Question No. 7, what amount do you find resulted directly and
only resulted from the assault. Answer in dollar cents


               $__________________


If you answered “Yes” to Question 3 for one or both of the Defendants, then answer the
following question. Otherwise, do not answer the following question.




                                               44
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 45 of 48




       Jury Interrogatory 10: Punitive Damages



        Did Plaintiff prove by preponderance of the evidence that the Defendants’ actions as found
by you in Question Nos. 1 and 2 were deliberate, willful or made with reckless disregard to
Plaintiff’s constitutional rights?



       Answer “Yes” or “No” only for those Defendants as to whom you answered “Yes” to
Question 3. Plaintiff has the burden of proof as to this question.




       Jacob B. Simmerman                           _____          _____

                                                    Yes            No




       Christopher E. Heaven                        _____          _____

                                                    Yes            No




If you answered “No” to Question No. 5 for one or both of the Defendants, then answer the
following question. Otherwise, do not answer the following question.



       Jury Interrogatory 11: Punitive Damages




                                               45
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 46 of 48




       Did Plaintiff prove by clear and convincing evidence that the Defendants’ actions as found
by you in Question No. 4 resulted from malice?



        The term “malice” is defined as a specific intent to cause substantial injury or harm to
Plaintiff Jose Gomez.



       Answer “Yes” or “No” only for those Defendants as to whom you answered “No” to
Question No. 5.




       Jacob B. Simmerman                            _____         _____

                                                     Yes           No




       Christopher E. Heaven                         _____         _____

                                                     Yes           No




If you answered “Yes” to Question No. 10 and/or to Question No. 11 for one or both of the
Defendants, then answer the following question. Otherwise, do not answer the following
question.



       Jury Interrogatory 12_: Punitive Damages



      What punitive damages do you award to Plaintiff? Do not include any amount of damages
you may have previously awarded. Plaintiff has the burden of proof as to this question.



Answer in dollars and cents, if any, or zero.
                                                46
Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 47 of 48




  Jacob B. Simmerman                   _______________

                                       Amount




  Christopher E. Heaven                _______________

                                       Amount




                                  47
   Case 4:18-cv-01224 Document 134 Filed on 07/09/21 in TXSD Page 48 of 48




                               Certificate for Question No. 12



        If you awarded any amount for punitive damages in Question No. 12, you must complete
this certificate.




       Were all amounts awarded against Jacob B. Simmerman for punitive damages in Question
No. 12 based on clear and convincing evidence?



Answer “Yes” or “No”                ____________




       Were all amounts awarded against Christopher E. Heaven for punitive damages in Question
No. 12 based on clear and convincing evidence?



Answer “Yes” or “No”                ____________




                                             48
